People v Steed (2017 NY Slip Op 04772)





People v Steed


2017 NY Slip Op 04772


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ. (Filed June 9, 2017.)


KA 13-00463.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vRAYMOND M. STEED, ALSO KNOWN AS JOHN DOE, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion to dismiss granted. Memorandum: The matter is remitted to Monroe County Court to vacate the judgment of conviction and dismiss the indictment either sua sponte or on application of either the District Attorney or the counsel for defendant (see People v Matteson , 75 NY2d 745).